Citation Nr: 1631499	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO. 13-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin. The Agency of Original Jurisdiction (AOJ) for this matter is the Regional Office (RO) in New Orleans, Louisiana. 

In August 2013, the Appellant requested a Board video-conference hearing. See August 2013 Substantive Appeal (VA Form 9). The Appellant received notification that a video-conference hearing was scheduled for January 14, 2015, but did not appear at the hearing and did not explain her absence. See December 2014 Correspondence. The hearing request is withdrawn. See 38 C.F.R. § 20.704 (2015).

In May 2015, the Board denied the claim. The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In May 2016, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's May 2015 decision and remanded the case for further development and consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Appellant's case should consider the existence of this electronic record.

The appeal is REMANDED to the AOJ. VA will notify the Appellant if further action is required.



REMAND

The May 2016 JMR vacated the Board's decision because the Board denied the Appellant's claim in reliance on June 2013 and July 2013 medical opinions of a VA examiner, who did not properly consider or discuss the lay and medical evidence and did not provide rationales for his opinions regarding the relationship between the Veteran's service-connected post-traumatic stress disorder (PTSD) and his consumption of alcohol. Additionally, the Appellant has asserted that the Veteran's smoking, which led to his development of chronic obstructive pulmonary disease (COPD), was caused by the Veteran's PTSD. See June 2016 Informal Hearing Presentation. COPD was listed as an immediate cause of the Veteran's death. See October 2012 Death Certificate. This matter is remanded for addendum VA medical opinions regarding the causal relationship between the Veteran's PTSD and his smoking and alcohol use. 

Accordingly, the case is REMANDED for the following action:

1. RETURN THE FILE TO THE JUNE 2013 AND JULY 2013 VA EXAMINER AND request that he re-review the file and respond to the below inquiries regarding the cause of the Veteran's death. If the AOJ deems it necessary or the June 2013 and July 2013 VA examiner IS OTHERWISE UNAVAILABLE, arrange for another VA examiner to provide medical opinions to assist in determining the relationship between the Veteran's smoking and alcohol use and his service-connected PTSD. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history previously provided by the Veteran and his spouse, the June 2013 and July 2013 medical opinions, and sound medical principles, the VA examiner should provide opinions as to:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD CAUSED or AGGRAVATED beyond normal progression the Veteran's alcohol abuse. If so, the examiner must answer whether the Veteran's alcohol abuse at least as likely as not (50 percent or greater probability) CAUSED or AGGRAVATED beyond normal progression the cirrhosis of the liver that was shown on his death certificate.

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's s PTSD CAUSED or AGGRAVATED beyond normal progression the Veteran's tobacco/smoking abuse. If so, the examiner must answer whether the Veteran's tobacco/smoking abuse at least as likely as not (50 percent or greater probability) CAUSED or AGGRAVATED beyond normal progression the COPD that was shown on his death certificate.

The examiner must review and DISCUSS the lay and medical evidence in conjunction with rendering the requested opinions. THE EXAMINER'S ATTENSION IS DRAWN TO THE FOLLOWING RECORDS: 

*January 1965, February 1965, and September 1968 reports of medical examination and history that containing no notation of any alcohol or tobacco use. 

*September 2011 statement by the Veteran's ex-wife in which she alleges that he drank large amounts of alcohol after his return from Vietnam following active duty service. 

*October 2011, March, 2012, and April 2012 VA psychology notes showing that the Veteran's use of alcohol was casual and non-problematic.

*February 2012 VA primary care note showing that the Veteran was diagnosed with tobacco use disorder and COPD. 

*April 2012 rating decision granting service connection for PTSD and tinnitus. The Veteran's PTSD was rated as 50 percent disabling and his tinnitus was rated as 10 percent disabling at the time of his death. 

*August 2012 VA physical impatient notes showing assessments of hypercapneic respiratory failure with COPD exacerbations, advanced and severe COPD, high ammonia with chronic alcoholic liver cirrhosis, PTSD, smoker, and alcohol abuse. 

*October 2012 death certificate showing that the Veteran died in September 2012 and that the immediate causes of death were end-stage COPD and liver cirrhosis. The certificate indicated that the date of onset for these disorders was unknown. 

*February 2013 notice of disagreement (NOD) in which the Appellant contended that the Veteran abused alcohol as a means of self-medication for his PTSD and that liver cirrhosis was secondary to his PTSD. 

*February 2013 statement in which the Appellant described her observations of the Veteran's alcohol abuse during their 12.5 years of marriage. She asserted that he started drinking during service and that he drank ever since because he wanted to forget the incidents that occurred in Vietnam. 

*June 2013 VA medical opinion showing a one-sentence statement that the examiner "can find no evidence of record that [the V]eteran's death was in any way related to his [m]ild PTSD." This opinion failed to consider and discuss the credible lay and medical evidence and to provide a proper rationale for this conclusion.

*July 2013 VA addendum medical opinion showing a one-sentence statement from the examiner that '[a]lcohol consumption of any degree, whether casual-[a]buse-or [d]ependency is a matter of personal choice and not caused by PTSD or military service." This opinion failed to consider and discuss the credible lay and medical evidence and to provide a proper rationale for this conclusion based on the record and sound medical principals. 

*August 2013 VA Form 9 in which the Appellant reiterated that the Veteran abused alcohol in an effort to self-medicate and treat his PTSD. 

*May 2016 JMR showing that the May 2015 Board decision was vacated in order for the Board to remand the case for a new VA medical opinion regarding the relationship between the Veteran's PTSD and his alcohol use. The JMR determined that the June 2013 and July 2013 VA medical opinions were inadequate to decide this case because they failed to address the evidence and did not provide rationales. The JMR noted that VA laws and regulations allow for compensation for alcohol abuse if it is secondary to another service-connected disability. 

*June 2016 statement in which the Appellant asserted that the Veteran's smoking was caused by his PTSD and that his smoking caused COPD.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for cause of death on the basis of the additional evidence. If the determination remains adverse to the Appellant, she and her representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




